 Exhibit 10.2

 [image_001.jpg] 

December 31, 2015

 

Mr. Kulendiran Purushothaman

 

Dear Indran,

 

On behalf of Relmada Therapeutics, Inc: (the "Company"), I am pleased to offer
you the designation of Principal Financial Officer for the Company. Your
position will remain as Vice President of Finance. Speaking for myself, as well
as the other members of the management team, we are all impressed with your
credentials and look forward to your future success in this position. Your
annual base salary shall be $180,000, which will be paid in accordance with the
Company’s regular payroll practices. Subject to your satisfactory performance,
effective July 1, 2016, your annual base salary shall be increased to $200,000
and your target bonus increased to 25% of your base salary. Except as set forth
above, your Offer Letter with the Company dated January 21, 2015 shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first written above.

 

RELMADA THERAPEUTICS, INC. KULENDIRAN PURUSHOTHAMAN

  

By: /s/ Sergio Traversa   /s/ Kulendiran Purushothaman   Sergio Traversa, CEO  

